Name: Commission Regulation (EEC) No 1258/86 of 29 April 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/38 30 . 4. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1258/86 of 29 April 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten 1 . The second subparagraph of Article 2 (3) is replaced by the following : 'For the period 1 March to 31 December 1986, the breakdown shall be as follows : Category Quantity 1 . Emmentaler, Gruyere 1 850 tonnes 2. Roquefort 120 tonnes 3 . Blue-veined cheese 2 500 tonnes 4. Processed cheese 700 tonnes 5. Parmigiano Reggiano, Grana Padano 100 tonnes 6. Havarti 900 tonnes 7. Edamer, Gouda 4 600 tonnes 8 . Other 3 230 tonnes'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84 (3) thereof, Having to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary trade mechanism applicable to trade ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 2 of Commission Regulation (EEC) No 606/86 (2), as amended by Regulation (EEC) No 906/86 (3), breaks down the 'guide' quantities of cheese falling within heading No 04.04 of the Common Customs Tariff by category ; whereas, so as to satisfy demand for small quan ­ tities of Roquefort, a separate category should be created for this type of cheese ; whereas a category should also be provided for Edamer and Gouda cheeses in the light of their commercial importance ; whereas the tonnages of some of the existing categories should be adjusted accordingly ; Whereas Regulation (EEC) No 569/86 stipulates that STM Certificates are to be issued on application by 'any party' ; whereas the implementation of the system has shown that an unusually large number of applications for certificates in respect of cheese were being made ; whereas, so as to avoid in future any risk of unfairness in the allocation of the quantities, the notion 'any party' should be specified in the case of applications for certificates in respect of cheese ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 2. Article 2 (4) is replaced by the following : '4 . Applications for STM licences for cheeses must specify the category and, where appropriate, the type concerned.'. 3 . The following Article is added : 'Article 2a In the case of cheeses falling with heading No 04.04 of the Common Customs Tariff, any undertaking that has, for at least the 12 previous months, been involved in the production or processing of cheese or in trade in cheese and is included on the Commercial Register of a Member State may apply for an STM licence.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p . 106 . 0 OJ No L 58 , 1 . 3 . 1986, p . 28 . (3) OJ No L 82, 27 . 3 . 1986, p . 81 .